Proceeding pursuant to CPLR article 78 to review respondent’s determination, which, after a hearing, found petitioner guilty of certain specifications and fined him a total of 40 days’ pay. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In our view there is substantial evidence to support the specified charges against petitioner. Moreover, we find that the punishment imposed was not "' "so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness” ’ ” (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222, 233). Hopkins, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.